          Case 1:19-cr-00008-JNP Document 1 Filed 01/16/19 Page 1 of 2




JOHN W. HUBER, United S~ates A~torney ~o. 7226)             .. < ,f;.\~\~r rrHHH
BRANDEN B. MILES, Special Assistant Umted States Attorney (No.971t'7) t ·
ISAAC WORKMAN, Assistant United States Attorney (No. 14031). . 1AN \ b p 3, ti 1!D
Attorneys for the United States of America                    Zfil9 '' ·              ·
111 South Main Street, Suite 1800                                DISTRICT OF UTAH
Salt Lake City, Utah 84111
Telephone: (801) 524-5682                                         · · :::-ii\j(v,_CLERK....~--·



                     IN THE UNITED STATES DISTRICT COURT

                     DISTRICT OF UTAH, NORTHERN DIVISION


  UNITED STATES OF AMERICA,                           INDICTMENT

                      Plaintiff,                     VIOS.
                                                      18 U.S.C. § 922(g)(l)-Felon in
  vs.                                                 Possession of a Firearm and
                                                      Ammunition [Count I];
  NATHAN OLAF HANSEN,
                                                       21 U.S.C. § 844(a) - Possession of a
                      Defendant.                       Controlled Substance [Count II].

                                                     Case: 1: 19-cr-00008
                                                     Assigned To: Parrish, Jill N.
                                                     Assign. Date : 1/16/2019
                                                     Description: USA V
        The Grand Jury charges:

                                        COUNT I
                                   18 U.S.C. § 922(g)(l)
                    (Felon in Possession ofa Firearm and Ammunition)

        On or about July 21, 2018 in the Northern Division of the District of Utah,

                                   NATHAN OLAF HANSEN,

the defendant herein, having been convicted of a crime punishable by imprisonment for

more than one (1) year, did knowingly possess and receive in and affecting interstate
         Case 1:19-cr-00008-JNP Document 1 Filed 01/16/19 Page 2 of 2




commerce a firearm, to wit: a Clerke Technicorp .32 caliber firearm and ammunition in

violation of 18 U.S.C. § 922(g)(l).

                                       COUNT II

                                    21 U.S.C. § 844(a)
                           [Possession of Controlled Substance]

       On or about July 21, 2018, in the Northern Division of the District of Utah,

                                NATHAN OLAF HANSEN,

the defendant herein, did knowingly and intentionally possess Cocaine, a schedule I

controlled substance within in the meaning of 21 U.S.C. § 812, all in violation of21

U.S.C. § 844(a), and punishable pursuant to 21 U.S.C. § 844(a).

         NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE

        As a result of the offense in Count I, the above-named defendant shall forfeit to

the United States pursuant to 18 U.S.C. § 924(d)(l), any firearm and ammunition

involved in or used in any knowing violation of 18 U.S.C. § 922 and§ 924, including but

not limited to the following:

•      Clerke Technicorp .32 caliber revolver (SN: 791304)

                                           A TRUE BILL:

                                             /$1
                                           FOREPERSON of the GRAND JURY

JOHN W. HUBER
     States Attorney


BRANDEN B. MILES
Special Assistant United States Attorney
